DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/6/20.
Claims 1-12 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/19/21 and 3/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections

Claims 8 objected to because of the following informalities: meaning of following limitations are not clear “perform a first association between image groups in a unit of groups; and after the first association, perform a second association in a unit of images in the group”. Appropriate correction is required.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claybrough (U.S. Pub. No. 20180170540 A1), in view of Patel (U.S. Pub. No.  10796425 B1).

Regarding to claim 1:

1. Claybrough teach an aircraft-utilizing deterioration diagnostic system configured to diagnose a state of a target including a deteriorated state (Claybrough Fig. 4 [0007] collision risks capable of causing deterioration. Depending on the fragility of the object, this deterioration could have significant repercussions, such as immobilisation or grounding (for vehicles and aircraft), expensive repairs or the permanent suspension of operation. Claybrough [0106] The processing of the image by the processing module 28 consists of providing a result representative of the state of the inspected surface. The processing module 28 thus determines, from the acquired image, the presence of a potential defect on the surface, for example by comparing the image acquired with a previous image of the same surface (recovered from the web server or provided by the management module), or by detecting sudden variations in by using photographing performed by an aircraft, the deterioration diagnostic system comprising: (Claybrough [0085] the robot 14 [aircraft because para 80] comprises a module 26 for acquiring images of the surface to be inspected and a module 28 for processing the images acquired. The image acquisition module 26 comprises at least one sensor, for example a camera designed to acquire images within the visible light spectrum. In order to improve the quality of the image acquired, the acquisition module can also comprise a lighting device for providing light within the visible light spectrum)
the aircraft configured to be navigated along a route around the target, and (Claybrough [0025] the capacity of flying robots to move in the air allows them to easily access hard-to-reach surface portions of the object, for example the upper part of an aircraft or train. These portions therefore benefit from a high-quality inspection similar to that of the more easy-to-reach portions) having a camera configured to photograph the target; (Claybrough [0085] the robot 14 [aircraft because para 80] comprises a module 26 for acquiring images of the surface to be inspected and a module 28 for processing the images acquired. The image acquisition module 26 comprises at least one sensor, for example a camera designed to acquire images within the visible light spectrum. In order to improve the quality of the image acquired, the acquisition module can also comprise a lighting device for providing light within the visible light spectrum)
and a computer system configured to control navigation of the aircraft and (Claybrough [0080] FIG. 1 the flying robots 14a, 14b, 14c are also commonly called drones or unmanned aerial vehicles (UAV) and take on the form of a helicopter, quadrotor or multi-rotor capable of stationary flight) photographing by the camera; 
wherein the computer system is configured to: navigate the aircraft along the route at a predetermined date and time, (Claybrough [0032] the management module is designed for the centralised programming of the inspection by determining instructions for each robot of the fleet, for example according to the number of available robots of the fleet, the type of object to be inspected, the size of the surface to be inspected, and the inspection time, etc.) acquire data from the aircraft including an image group obtained by consecutively photographing the target, (Claybrough [0055] a module for acquiring images of at least one portion of the surface to be inspected, and [0056] a module for processing the acquired images, which module is suitable for providing information representative of the state of each portion of the inspected surface) and store the data in a DB; (Claybrough [0106] the processing of the image by the processing module 28 consists of providing a result representative of the state of the inspected surface. The processing module 28 thus determines, from the acquired image, the presence of a potential defect on the surface, for example by comparing the image acquired with a previous image of the same surface (recovered from the web server [DB] or provided by the management module), or by detecting sudden variations in colour or appearance (fineness, grain, blurring, shine, etc.), etc.)
associate, for the same target, images including the same portion in a current image and a previous image as comparison target images, (Claybrough [0106] the processing of the image by the processing module 28 consists of providing a result representative of the state of the inspected surface. The processing module 28 thus determines, from the acquired image, the presence of a potential defect on the surface, for example by comparing the image acquired with a previous image of the same surface (recovered from the web server [DB] or provided by the management module), or by detecting sudden variations in colour or appearance (fineness, grain, blurring, shine, etc.), etc.) based on diagnostic data including a diagnostic image group photographed at a current date and time, (Claybrough [0120] calculating parameters expressing the difference between the zone of interest acquired and each reference zone of interest, said parameters being, for example, mathematical norms on the difference between the zone of interest and the reference zone of interest, correlation indices, or a histogram comparison, etc. These methods are generally implemented locally, around the points of interest of the zone of interest) and based on reference data including a reference image group making reference to the DB and photographed at a previous date and time; compare the current image and the previous image among the comparison target images, and determine a difference therebetween to detect a deteriorated portion including the deteriorated state from the current image; (Claybrough [0106] the processing of the image by the processing module 28 consists of providing a result representative of the state of the inspected surface. The processing module 28 thus determines, from the acquired image, the presence of a potential defect on the surface, for example by comparing the 
generate a screen for visualizing diagnostic result information including the deteriorated portion (Claybrough Fig. 4 [0007] collision risks capable of causing deterioration. Depending on the fragility of the object, this deterioration could have significant repercussions, such as immobilisation or grounding (for vehicles and aircraft), expensive repairs or the permanent suspension of operation. Claybrough [0106] The processing of the image by the processing module 28 consists of providing a result representative of the state of the inspected surface. The processing module 28 thus determines, from the acquired image, the presence of a potential defect on the surface, for example by comparing the image acquired with a previous image of the same surface (recovered from the web server or provided by the management module), or by detecting sudden variations in colour or appearance (fineness, grain, blurring, shine, etc.), etc.) in the zone (Claybrough [0039] given that the results transmitted by each robot of the fleet are representative of the state of the inspected surface, they in particular allow a classification to be proposed for classifying the potential defects detected, and for example allow the image acquired, the associated result and a classification of the potential defect to be displayed on a screen of the presentation device, or a report to be generated comprising the list of potential defects detected) after the conversion, (Claybrough [0041] Advantageously, the control device comprises a human-machine interface suitable for displaying a 3D model of the surface to be inspected and for displaying a representation of a position of each robot of the 

Claybrough do not explicitly teach convert two-dimensional coordinates representing the deteriorated portion in the current image so as to be plotted on three-dimensional coordinates in a zone including a three- dimensional model of the target; and and display the screen for a user. 

However Patel teach convert two-dimensional coordinates (Patel Fig. 4 – 412. col. 1 line 26-35 stereo camera pairs are used in computer vision to create a three-dimensional model of the surrounding environment. One requirement for such a system is for the cameras to be spaced apart from each other so that there is a measurable difference in the image seen by each camera, thereby allowing ranges in depth to be detected and quantified. The relative position and orientation of the two cameras are typically rigidly maintained in order for stereo algorithms to work correctly) representing the deteriorated portion in the current image so as to be plotted on three-dimensional coordinates in a zone including a three- dimensional model of the target; and (Patel Fig. 1-3 col. 2 line 37-42 the deformation of the airframe may become greater due to deterioration of the airframe, which when measured using the 
and display the screen for a user. (Patel [0039] given that the results transmitted by each robot of the fleet are representative of the state of the inspected surface, they in particular allow a classification to be proposed for classifying the potential defects detected, and for example allow the image acquired, the associated result and a classification of the potential defect to be displayed on a screen of the presentation device, or a report to be generated comprising the list of potential defects detected)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Claybrough, further incorporating Patel in video/camera technology. One would be motivated to do so, to incorporate convert two-dimensional coordinates representing the deteriorated portion in the current image so as to be plotted on three-dimensional coordinates in a zone including a three- dimensional model of the target. The functionality will improve user experience.

Regarding to claim 2:

2. Claybrough teach the aircraft-utilizing deterioration diagnostic system according to claim 1, wherein the computer system is further configured to: at the time of the association, detect a plane portion from within each image among the diagnostic image group and the reference image group, and associate the plane portion of the current image and the plane portion of the previous image; and at the time of the comparison, compare the plane portion of the current image and the plane portion of the previous image, and determine a difference therebetween to detect the deteriorated portion from the current image. (Claybrough [0106] the processing of the image by the processing module 28 consists of providing a result representative of the state of the inspected surface. The processing module 28 thus determines, from the acquired image, the presence of a potential defect on the surface, for example by comparing the image acquired with a previous image of the same surface (recovered from the web server or provided by the management module)

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claybrough (U.S. Pub. No. 20180170540 A1), in view of Patel (U.S. Pub. No.  10796425 B1), further in view of Yang (U.S. Pub. No. 20180365853 A1).

Regarding to claim 3:

3. Claybrough teach the aircraft-utilizing deterioration diagnostic system according to claim 1, Claybrough do not explicitly teach wherein the computer system is further configured to, at the time of the conversion, convert two-dimensional coordinates representing the deteriorated portion in each image of a plurality of images among the diagnostic image group into three-dimensional coordinates on the three- dimensional model of the target based on a perspective conversion matrix.

However Yang teach wherein the computer system is further configured to, at the time of the conversion, convert two-dimensional coordinates representing the deteriorated portion in each image of a plurality of images among the diagnostic image group into three-dimensional coordinates on the three- dimensional model of the target based on a perspective conversion matrix. (Yang [0089] the template is defined as data in which, with respect to a single three-dimensional model (3D CAD in the present embodiment) stored in the 3D model storage portion 7, coordinate values of points (2D model points) included in a contour line (hereinafter, also simply referred to as a “contour”) representing an exterior of a 2D model obtained by projecting the 3D model onto a virtual plane on the basis of a virtual specific viewpoint (hereinafter, also simply referred to as a “view”), 3D model points obtained by converting the 2D model points into points in an object coordinate system on the basis of the specific view, and the specific view are correlated with each other. The virtual viewpoint of the present embodiment is represented by a rigid body transformation matrix used for transformation from the object coordinate system into a virtual camera coordinate system and represented in the camera coordinate system, and a perspective projection 

The motivation for combining Claybrough and Patel as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Claybrough, further incorporating Patel and Yang in video/camera technology. One would be motivated to do so, to incorporate convert two-dimensional coordinates representing the deteriorated portion in each image of a plurality of images among the diagnostic image group into three-dimensional coordinates on the three- dimensional model of the target based on a perspective conversion matrix. The functionality will improve efficiency.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claybrough (U.S. Pub. No. 20180170540 A1), in view of Patel (U.S. Pub. No.  10796425 B1), further in view of Nakano (U.S. Pub. No. 20190178814 A1).

Regarding to claim 5:

5. Claybrough teach the aircraft-utilizing deterioration diagnostic system according to claim 1, Claybrough do not explicitly teach wherein the computer system is further configured to generate a screen for visualizing a change in time series including comparison between the previous image and the current image regarding the deteriorated portion of the target.

However Nakano teach wherein the computer system is further configured to generate a screen for visualizing a change in time series including comparison between the previous image and the current image regarding the deteriorated portion of the target. (Nakano [0095] the spatial distribution analysis unit 121 then generates, on the basis of the determination result, a two-dimensional distribution that specifies a type and a degree of an abnormality at each point on the structure surface, and inputs the generated two-dimensional distribution to the abnormality map generation unit 130. When the abnormality determination unit 120 has not obtained a sufficient number of time-series images for state determination, the step A1 is performed again after the sufficient number of time-series images are obtained)

The motivation for combining Claybrough and Patel as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Claybrough, further incorporating Patel and Nakano in video/camera technology. One would be motivated to do so, to incorporate generate a screen for visualizing a change in time series including comparison between the previous image and the current image regarding the deteriorated portion of the target. The functionality will improve efficiency.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claybrough (U.S. Pub. No. 20180170540 A1), in view of Patel (U.S. Pub. No.  10796425 B1), further in view of Chaudhury (U.S. Pub. No. 20200184622 A1).

11. Claybrough teach the aircraft-utilizing deterioration diagnostic system according to claim 1, Claybrough do not explicitly teach wherein the computer system is further configured to, at the time of the association and comparison, use machine learning.

However Chaudhury teach wherein the computer system is further configured to, at the time of the association and comparison, use machine learning. (Chaudhury [0063] Also, the crack shapes used in the comparison may be shapes that are set by an administrator or the like with reference to previous cracks, or may be shapes learned by a machine learning tool. In this way, the refinement processing unit 17 further improves precision in the detection of degraded portions)

The motivation for combining Claybrough and Patel as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Claybrough, further incorporating Patel and Chaudhury in video/camera technology. One would be motivated to do so, to incorporate computer system is further configured to, at the time of the association and comparison, use machine learning. The functionality will improve efficiency.
Allowable subject matter

Regarding to claim 4, 6-10 and 12:

Claims 4, 6-10 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482